           Case 2:19-cv-00175-JLR Document 85 Filed 04/27/20 Page 1 of 20




                                                   THE HONORABLE JAMES L. ROBART
 1

 2

 3

 4

 5
                         IN THE UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON

 7   FRANTZ SAMSON, a Washington resident,
     individually and on behalf of all others similarly NO. 2:19-cv-00175-JLR
 8
     situated,
 9                                                      PLAINTIFF’S RESPONSE TO
                           Plaintiff,                   UNITED HEALTHCARE SERVICES
10                                                      INC.’S MOTION TO STAY PENDING
             v.                                         THE U.S. SUPREME COURT’S
11
                                                        DECISION IN BARR V. AMERICAN
     UNITEDHEALTHCARE SERVICES, INC.,                   ASSOCIATION OF POLITICAL
12
                                                        CONSULTANTS, OR,
13                         Defendant.                   ALTERNATIVELY, TO DISMISS,
                                                        TRANSFER, OR STAY UNDER THE
14                                                      FIRST-TO-FILE RULE
15

16

17

18

19

20

21

22

23

24

25

26

27   PLAINTIFF’S RESPONSE TO UNITED HEALTHCARE SERVICES
     INC.’S MOTION TO STAY PENDING THE U.S. SUPREME
     COURT’S DECISION IN BARR V. AMERICAN ASSOCIATION OF
     POLITICAL CONSULTANTS, OR, ALTERNATIVELY, TO DISMISS,   TERRELL MARSHALL LAW GROUP PLLC
                                                                   936 North 34th Street, Suite 300
     TRANSFER, OR STAY UNDER THE FIRST-TO-FILE RULE                Seattle, Washington 98103-8869
                                                                TEL. 206.816.6603  FAX 206.319.5450
                                                                       www.terrellmarshall.com
            Case 2:19-cv-00175-JLR Document 85 Filed 04/27/20 Page 2 of 20




                                                    TABLE OF CONTENTS
 1

 2                                                                                                                                    Page No.

 3   I.     INTRODUCTION .............................................................................................................1
 4   II.    STATEMENT OF FACTS ................................................................................................2
 5
     III.   AUTHORITY AND ARGUMENT ..................................................................................2
 6
            A.        United has not met its burden of establishing a compelling need for a
 7                    stay .........................................................................................................................2
 8                    1.         A stay will not simplify the issues or proof in this case ............................3
 9
                      2.         United has not demonstrated hardship or inequity ....................................6
10
            B.        The Court should not dismiss, transfer, or stay this case under the
11                    first-to-file rule because the first-filed case has been stayed for more
                      than five years........................................................................................................9
12

13   IV.    CONCLUSION ...............................................................................................................12

14

15

16

17

18

19

20

21

22

23

24

25

26

27   PLAINTIFF’S RESPONSE TO UNITED HEALTHCARE SERVICES
     INC.’S MOTION TO STAY PENDING THE U.S. SUPREME
     COURT’S DECISION IN BARR V. AMERICAN ASSOCIATION OF
     POLITICAL CONSULTANTS, OR, ALTERNATIVELY, TO DISMISS,                                        TERRELL MARSHALL LAW GROUP PLLC
                                                                                                          936 North 34th Street, Suite 300
     TRANSFER, OR STAY UNDER THE FIRST-TO-FILE RULE - i                                                   Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-00175-JLR                                                                        TEL. 206.816.6603  FAX 206.319.5450
                                                                                                              www.terrellmarshall.com
               Case 2:19-cv-00175-JLR Document 85 Filed 04/27/20 Page 3 of 20




                                                  TABLE OF AUTHORITIES
 1

 2                                                                                                                               Page No.

 3                                                       FEDERAL CASES
 4   Adoma v. Univ. of Phoenix, Inc.¸
           711 F. Supp. 2d 1142 (E.D. Cal. 2010) .....................................................................10, 12
 5

 6   Alltrade, Inc. v. Uniweld Products, Inc.,
            946 F.2d 622 (9th Cir. 1991) .......................................................................................9, 10
 7
     Am. Ass’n of Political Consultants, Inc. v. FCC,
 8         923 F.3d 159 (4th Cir. 2019) .............................................................................................4
 9
     Barr v. AAPC, Inc.,
10           No. 19-631, 2019 WL 6115075 (Nov. 24, 2019) ..............................................................3

11   Barr v. AAPC, Inc.,
             No. 19-631, 2020 WL 1062397 (Feb. 24, 2020) ...............................................................4
12

13   Boger v. Citrix Systems, Inc.,
            No. 8:19-cv-01234-PX, 2020 WL 1939702 (D. Md. Apr. 22, 2020) ................................7
14
     Cabiness v. Educ. Fin. Sols., LLC,
15         No. 16-CV-01109-JST, 2017 WL 167678 (N.D. Cal. Jan. 17, 2017) ...............................8
16   Clinton v. Jones,
17          520 U.S. 681 (1997) ..........................................................................................................3

18   Dependable Highway Express, Inc. v. Navigators Ins. Co.,
           498 F.3d 1059 (9th Cir. 2007) ...............................................................................3, 6, 7, 9
19
     Dist. Hosp. Partners, L.P. v. Burwell,
20
            No. 16-528 ESH, 2016 WL 3746466 (D.D.C. July 8, 2016) ............................................5
21
     Duguid v. Facebook, Inc.,
22         926 F.3d 1146 (9th Cir. 2019) ...........................................................................................4

23   Edwards v. Oportun, Inc.,
           193 F. Supp. 3d 1096 (N.D. Cal. 2016) .............................................................................8
24

25   Eric B. Fromer Chiropractic, Inc. v. New York Life Ins. & Annuity Corp.,
             No. CV 15-04767-AB, 2015 WL 6579779 (C.D. Cal. Oct. 19, 2015) ..............................5
26

27   PLAINTIFF’S RESPONSE TO UNITED HEALTHCARE SERVICES
     INC.’S MOTION TO STAY PENDING THE U.S. SUPREME
     COURT’S DECISION IN BARR V. AMERICAN ASSOCIATION OF
     POLITICAL CONSULTANTS, OR, ALTERNATIVELY, TO DISMISS,                                   TERRELL MARSHALL LAW GROUP PLLC
                                                                                                     936 North 34th Street, Suite 300
     TRANSFER, OR STAY UNDER THE FIRST-TO-FILE RULE - ii                                             Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-00175-JLR                                                                   TEL. 206.816.6603  FAX 206.319.5450
                                                                                                         www.terrellmarshall.com
               Case 2:19-cv-00175-JLR Document 85 Filed 04/27/20 Page 4 of 20




     Garter v. Cnty. of San Diego,
 1
            No. 15-cv-1868-MMA (NLS), 2017 WL 1365693 (S.D. Cal. Apr. 14, 2017) .................8
 2
     Hand v. ARB KC, LLC,
 3         No. 4:19-cv-00108-NKL, 2019 WL 6497432 (W.D. Mo. Dec. 3, 2019)..........................4
 4   Hiemstra v. Credit One Bank,
           No. 2:16-cv-02437-JAM-EFB, 2017 WL 4124233 (E.D. Cal. Sept. 15, 2017) ................6
 5

 6   In re Midland Credit Mgmt., Inc. TCPA Litig.,
            No. 11-md-2286-MMA, 2020 WL 1287732 (S.D. Cal. Mar. 18, 2020) .......................5, 6
 7
     Katz v. Liberty Power Corp., LLC,
 8           No. 18-cv-10506-ADB, 2019 WL 6051442 (D. Mass. Nov. 15, 2019) ............................4
 9
     Kesler v. IKEA U.S., Inc.,
10          No. SACV-07-00568-JVS-RNBX, 2008 WL 11339118 (C.D. Cal. Jan. 2, 2008) ...........8

11   Kwan v. Clearwire Corp.,
           No. C09-1392 JLR, 2011 WL 1213176 (W.D. Wash. Mar. 29, 2011) .............................5
12

13   Landis v. N. Am. Co.,
            299 U.S. 248 (1936) ..................................................................................................1, 3, 6
14
     Lathrop v. Uber Techs., Inc.,
15          No. 14-CV-05678-JST, 2016 WL 97511 (N.D. Cal. Jan. 8, 2016) ...................................8
16   Lennartson v. Papa Murphy’s Holdings, Inc.,
17         No. C15-5307 RBL, 2016 WL 51747 (W.D. Wash. Jan. 5, 2016) ...............................3, 6

18   Lockyer v. Mirant Corp.,
           398 F.3d 1098 (9th Cir. 2005) .......................................................................................3, 6
19
     McKinley v. Grill,
20
           No. 17-2408-JPM-TMP, 2017 WL 7052145 (W.D. Tenn. Aug. 11, 2017) ......................8
21
     Montez v. Chase Home Fin. LLC,
22         No. 11-cv-530 JLS, 2011 WL 2729445 (S.D. Cal. July 13, 2011) ...................................6

23   Nken v. Holder,
            556 U.S. 418 (2009) .....................................................................................................2, 3
24

25   Ontiveros v. Zamora,
            No. CIV. S-08-567 LKK, 2013 WL 1785891 (E.D. Cal. Apr. 25, 2013) .........................7
26

27   PLAINTIFF’S RESPONSE TO UNITED HEALTHCARE SERVICES
     INC.’S MOTION TO STAY PENDING THE U.S. SUPREME
     COURT’S DECISION IN BARR V. AMERICAN ASSOCIATION OF
     POLITICAL CONSULTANTS, OR, ALTERNATIVELY, TO DISMISS,                                  TERRELL MARSHALL LAW GROUP PLLC
                                                                                                    936 North 34th Street, Suite 300
     TRANSFER, OR STAY UNDER THE FIRST-TO-FILE RULE - iii                                           Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-00175-JLR                                                                  TEL. 206.816.6603  FAX 206.319.5450
                                                                                                        www.terrellmarshall.com
               Case 2:19-cv-00175-JLR Document 85 Filed 04/27/20 Page 5 of 20




     Parker v. Portfolio Recovery Assocs., LLC,
 1
            No. 18-cv-02103-JVS, 2019 WL 4149436 (C.D. Cal. July 11, 2019) ..............................4
 2
     Pars Equality Center v. Pompeo,
 3         No. C18-1122 JLR, 2018 WL 6523135 (W.D. Wash. Dec. 12, 2018) ...........................10
 4   Perrong v. Liberty Power Corp.,
           411 F. Supp. 3d 258 (D. Del. 2019) ..................................................................................4
 5

 6   Rosenberg v. LoanDepot.com LLC,
           No. 19-10661-NMG, 2020 WL 409634 (D. Mass. Jan. 24, 2020) ....................................4
 7
     Seefeldt v. Entm’t Consulting Int’l, LLC,
 8          No. 4:19-cv-00188, 2020 WL 905844 (E.D. Mo. Feb. 25, 2020) .....................................7
 9
     Smith v. Truman Rd. Dev.,
10          414 F. Supp. 3d 1205 (W.D. Mo. 2019) ............................................................................4

11   Volkswagen Group of Am., Inc. v. Saul Chevrolet, Inc.,
           No. 515-cv-00505-ODW (SPX), 2015 WL 5680317 (C.D. Cal. Sept. 25, 2015) .............7
12

13   Wijesinha v. Bluegreen Vacations Unlimited, Inc.,
            No. 19-cv-20073-CIV, 2019 WL 3409487 (S.D. Fla. Apr. 3, 2019) ................................4
14

15

16

17

18

19

20

21

22

23

24

25

26

27   PLAINTIFF’S RESPONSE TO UNITED HEALTHCARE SERVICES
     INC.’S MOTION TO STAY PENDING THE U.S. SUPREME
     COURT’S DECISION IN BARR V. AMERICAN ASSOCIATION OF
     POLITICAL CONSULTANTS, OR, ALTERNATIVELY, TO DISMISS,                             TERRELL MARSHALL LAW GROUP PLLC
                                                                                              936 North 34th Street, Suite 300
     TRANSFER, OR STAY UNDER THE FIRST-TO-FILE RULE - iv                                      Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-00175-JLR                                                            TEL. 206.816.6603  FAX 206.319.5450
                                                                                                  www.terrellmarshall.com
             Case 2:19-cv-00175-JLR Document 85 Filed 04/27/20 Page 6 of 20




 1                                         I. INTRODUCTION
 2           United HealthCare Services, Inc.’s motion to stay proceedings pending the Supreme
 3   Court’s decision in Barr v. American Association of Political Consultants, Inc., 140 S. Ct. 812
 4   (2020), should be denied. This is not one of the “rare circumstances” in which a stay is
 5   warranted. Landis v. N. Am. Co., 299 U.S. 248, 255 (1936). The probability of the decision in
 6   Barr impacting this case is extremely remote. The Supreme Court granted certiorari to address
 7   the constitutionality of an exemption to the automated call ban of the Telephone Consumer
 8   Protection Act. That exemption has no application to Plaintiff’s claims. Instead, the exemption
 9   applies to autodialed calls made to collect a government debt. Even if the Supreme Court were
10   to invalidate it, the Court would be unlikely to invalidate the entire automated call ban given
11   the presumption of severability. And UHC has not shown that it will suffer hardship absent a
12   stay but there is more than a “fair possibility” that a stay would harm Plaintiff.
13           In the alternative, United asks the Court to dismiss, transfer or stay this case—in which
14   the parties have completed a substantial amount of written discovery, document production,
15   depositions, and exchanged expert reports—in favor of a case that has been stayed since shortly
16   after it was filed in 2013 and another case that was consolidated with the stayed case and then
17   closed in 2017. But the first-to-file rule does not apply when the parties are not the same, which
18   is the case here. The class period in the stayed case ends more than a year before the class
19   period begins in this case and the calls to the named plaintiffs occurred two years before the
20   calls in this case. Even if the parties were the same, courts have discretion to disregard the first-
21   to-file rule for reasons of equity. It would be inequitable to apply the first-to-file rule in this
22   case given the substantial work the parties have completed, in stark contrast with the lack of
23   progress in the still-stayed first-filed case. Courts also decline to apply the first-to-file rule
24   when a party invokes it in bad faith or when motivated by forum shopping, and United’s
25   omission of the status of the other two cases in its motion suggests one or both.
26

27   PLAINTIFF’S RESPONSE TO UNITED HEALTHCARE SERVICES
     INC.’S MOTION TO STAY PENDING THE U.S. SUPREME
     COURT’S DECISION IN BARR V. AMERICAN ASSOCIATION OF
     POLITICAL CONSULTANTS, OR, ALTERNATIVELY, TO DISMISS,               TERRELL MARSHALL LAW GROUP PLLC
                                                                                936 North 34th Street, Suite 300
     TRANSFER, OR STAY UNDER THE FIRST-TO-FILE RULE - 1                         Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-00175-JLR                                              TEL. 206.816.6603  FAX 206.319.5450
                                                                                    www.terrellmarshall.com
               Case 2:19-cv-00175-JLR Document 85 Filed 04/27/20 Page 7 of 20




 1             United has not provided any valid reason for the Court to stay, dismiss or transfer this
 2   case. Plaintiff therefore requests that the Court deny United’s motion.
 3                                     II. STATEMENT OF FACTS
 4             Plaintiff filed this case in King County Superior Court on January 9, 2019, after
 5   receiving calls with prerecorded messages on his new cell phone number asking him to call
 6   United about health insurance coverage. ¶¶ 5.1-5.4.1 Plaintiff asserts claims for violation of the
 7   TCPA on behalf of two classes: (1) a “wrong number” class of persons and entities to whom
 8   United placed a call using its Avaya dialer or LiveVox IVR dialing system to a cell phone
 9   number not assigned to a United member and (2) a “do-not-call” class of persons who received
10   calls made by United using its Avaya dialer or LiveVox IVR dialing system on cell numbers
11   that were recorded as not to be called in United’s records. Both classes begin four years before
12   the filing of the complaint, on January 9, 2015. ¶¶ 6.1, 7.2-8.4.
13             United removed the case to this Court on February 5, 2019. Dkt. No. 1. United then
14   moved for a stay pending guidance from the FCC on the definition of an ATDS and whether a
15   company violates the TCPA when it calls a reassigned number relying on consent from its prior
16   owner. Dkt. No. 35. The Court denied the motion. Dkt. No. 41. The parties have engaged in
17   substantial discovery, including written discovery, document production, and depositions, as
18   well as third-party discovery and expert disclosures. Murray Decl. ¶¶ 2-5. Plaintiff will be
19   moving for class certification by May 8, 2020. Dkt. No. 72.
20                                III. AUTHORITY AND ARGUMENT
21   A.        United has not met its burden of establishing a compelling need for a stay.

22             Courts do not enter stays lightly. “A stay is an ‘intrusion into the ordinary processes of

23   administration and judicial review,’ and accordingly ‘is not a matter of right, even if irreparable

24   injury might otherwise result’” to the party seeking a stay. Nken v. Holder, 556 U.S. 418, 427

25

26   1
         Cites to “¶   ” are to Plaintiff’s Amended Class Action Complaint at docket number 82.
27   PLAINTIFF’S RESPONSE TO UNITED HEALTHCARE SERVICES
     INC.’S MOTION TO STAY PENDING THE U.S. SUPREME
     COURT’S DECISION IN BARR V. AMERICAN ASSOCIATION OF
     POLITICAL CONSULTANTS, OR, ALTERNATIVELY, TO DISMISS,               TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
     TRANSFER, OR STAY UNDER THE FIRST-TO-FILE RULE - 2                        Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-00175-JLR                                             TEL. 206.816.6603  FAX 206.319.5450
                                                                                   www.terrellmarshall.com
             Case 2:19-cv-00175-JLR Document 85 Filed 04/27/20 Page 8 of 20




 1   (2009) (citations omitted). As the proponent of the stay, United “bears the burden of
 2   establishing its need.” Clinton v. Jones, 520 U.S. 681, 708 (1997). Courts “balance the
 3   competing interests that a grant or refusal will affect.” Lennartson v. Papa Murphy’s Holdings,
 4   Inc., No. C15-5307 RBL, 2016 WL 51747, at *5 (W.D. Wash. Jan. 5, 2016) (citing CMAX, Inc.
 5   v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)). Courts consider generally the damage that may
 6   result from a stay, any hardship or inequity in proceeding, and “the orderly course of justice
 7   measured in terms of the simplifying or complicating of issues, proof, and questions of law
 8   which could be expected to result from a stay.” Lockyer v. Mirant Corp., 398 F.3d 1098, 1110
 9   (9th Cir. 2005) (quoting Landis, 299 U.S. at 268). “‘[I]f there is even a fair possibility that the
10   stay . . . will work damage to someone else,’ the stay may be inappropriate absent a showing by
11   the moving party of ‘hardship or inequity.’” Dependable Highway Express, Inc. v. Navigators
12   Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007). United has not met its burden.
13           1.      A stay will not simplify the issues or proof in this case.
14           The question presented in Barr v. American Association of Political Consultants, Inc.,
15   No. 19-631, 2020 WL 113070 (U.S. Jan. 10, 2020), is the constitutionality of the government
16   debt collection exemption to the automated call restriction created by the 2015 Bipartisan
17   Budget Act. See Pet. for a Writ of Cert., Barr v. AAPC, Inc., No. 19-631, 2019 WL 6115075, at
18   *1 (Nov. 24, 2019). The exemption allows persons collecting government-backed debts like
19   student loans to use an automatic telephone dialing system, or ATDS. This case involves
20   telemarketing calls made by or on behalf of United, not government debt collection calls. Thus,
21   even if the Supreme Court holds that the government-debt exemption is unconstitutional, that
22   holding will not affect the issues in this case. See Order at 2, Sutor v. Amerigroup Corp., No.
23   1:19-cv-1602-LMB-JFA (E.D. Va. Mar. 10, 2020), ECF No. 20 (denying motion to stay TCPA
24   action pending decision in Barr because “whether the government-debt exception to the TCPA
25   is constitutional, is not applicable in this action”).
26

27   PLAINTIFF’S RESPONSE TO UNITED HEALTHCARE SERVICES
     INC.’S MOTION TO STAY PENDING THE U.S. SUPREME
     COURT’S DECISION IN BARR V. AMERICAN ASSOCIATION OF
     POLITICAL CONSULTANTS, OR, ALTERNATIVELY, TO DISMISS,              TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
     TRANSFER, OR STAY UNDER THE FIRST-TO-FILE RULE - 3                       Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-00175-JLR                                            TEL. 206.816.6603  FAX 206.319.5450
                                                                                  www.terrellmarshall.com
             Case 2:19-cv-00175-JLR Document 85 Filed 04/27/20 Page 9 of 20




 1          United does not contend that the government debt collection exception is relevant to
 2   Plaintiff’s claims. Instead, United speculates that the Supreme Court could strike down the
 3   entire automated call ban. But that outcome is highly unlikely.
 4          First, the Supreme Court has long recognized that severance is preferable when a
 5   statutory provision is unconstitutional. See Am. Ass’n of Political Consultants, Inc. v. FCC, 923
 6   F.3d 159, 171 (4th Cir. 2019) (citing NFIB v. Sebelius, 567 U.S. 519, 587 (2012)). Second,
 7   Congress specifically intended that any unconstitutional provision be severed from the TCPA.
 8   Id. (citing 47 U.S.C. § 608). Third, adhering to the presumption of severability “will not
 9   undermine the automated call ban” as the TCPA was “fully operative” without it for 24 years.
10   Id. The appellate courts that have addressed this issue therefore agree that the proper remedy
11   upon invalidation of the exemption would be to sever that provision while preserving the
12   remainder of the federal statute. See id. (“direct[ing] the severance of the debt-collection
13   exemption from the balance of the automated call ban”); Duguid v. Facebook, Inc., 926 F.3d
14   1146, 1156-57 (9th Cir. 2019) (same); see also Brief for the Petitioners at 33-42, Barr v. AAPC,
15   Inc., No. 19-631, 2020 WL 1062397, at *33-42 (Feb. 24, 2020) (explaining why the
16   government-debt exception is severable from the remainder of the TCPA). District court cases
17   are in accord. See, e.g., Geraci v. Red Robin Int’l, Inc., No. 1:19-cv-01826 (D. Colo. Feb. 28,
18   2020), ECF No. 70 at 15-18; Rosenberg v. LoanDepot.com LLC, No. 19-10661-NMG, 2020
19   WL 409634, at *7-8 (D. Mass. Jan. 24, 2020); Hand v. ARB KC, LLC, No. 4:19-cv-00108-
20   NKL, 2019 WL 6497432, at *15-16 (W.D. Mo. Dec. 3, 2019); Katz v. Liberty Power Corp.,
21   LLC, No. 18-cv-10506-ADB, 2019 WL 6051442, at *4 (D. Mass. Nov. 15, 2019); Smith v.
22   Truman Rd. Dev., 414 F. Supp. 3d 1205, 1230-31 (W.D. Mo. 2019); Perrong v. Liberty Power
23   Corp., 411 F. Supp. 3d 258, 268-69 (D. Del. 2019); Parker v. Portfolio Recovery Assocs., LLC,
24   No. 18-cv-02103-JVS, 2019 WL 4149436, at *2-3 (C.D. Cal. July 11, 2019); Wijesinha v.
25   Bluegreen Vacations Unlimited, Inc., No. 19-cv-20073-CIV, 2019 WL 3409487, at *5-6 (S.D.
26   Fla. Apr. 3, 2019). United’s argument to the contrary ignores the weight of authority on this
27   PLAINTIFF’S RESPONSE TO UNITED HEALTHCARE SERVICES
     INC.’S MOTION TO STAY PENDING THE U.S. SUPREME
     COURT’S DECISION IN BARR V. AMERICAN ASSOCIATION OF
     POLITICAL CONSULTANTS, OR, ALTERNATIVELY, TO DISMISS,             TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
     TRANSFER, OR STAY UNDER THE FIRST-TO-FILE RULE - 4                      Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-00175-JLR                                           TEL. 206.816.6603  FAX 206.319.5450
                                                                                 www.terrellmarshall.com
            Case 2:19-cv-00175-JLR Document 85 Filed 04/27/20 Page 10 of 20




 1   issue. See In re Midland Credit Mgmt., Inc. TCPA Litig., No. 11-md-2286-MMA, 2020 WL
 2   1287732, at *4 (S.D. Cal. Mar. 18, 2020) (denying stay pending decision in Barr because
 3   “based on the focus of the case before the Supreme Court, the Court finds the unlikelihood of
 4   the entire automated-call restriction being stricken suggests that a stay is inappropriate”).
 5          The remote possibility of the Supreme Court finding the government debt collection
 6   provision to be unconstitutional and invalidating the entire automated call ban is insufficient to
 7   justify a stay. See Dist. Hosp. Partners, L.P. v. Burwell, No. 16-528 ESH, 2016 WL 3746466,
 8   at *1 (D.D.C. July 8, 2016) (declining to enter a stay where the proponent offered “nothing
 9   more than a possibility” of narrowing issues and conserving judicial resources). As one court
10   explained, “the only reason Barr would have any bearing on this case is if the Supreme Court
11   both finds the government-debt exception unconstitutional, and decides, contrary to the two
12   courts of appeals to consider the issue, that the appropriate remedy is the extreme measure of
13   striking down the entire statute. Staying this action for months based on this possibility is
14   inefficient and does not promote judicial economy.” Order at 2, Sutor v. Amerigroup Corp., No.
15   1:19-cv-1602-LMB-JFA (E.D. Va. Mar. 10, 2020), ECF No. 20.
16          United relies on distinguishable cases in which courts entered stays of TCPA claims
17   while the Supreme Court considered issues that were directly relevant to the claims in those
18   cases. In Kwan v. Clearwire Corp., for example, the parties stipulated to stay the case pending
19   the Supreme Court’s decision in AT&T Mobility v. Concepcion because the outcome was
20   directly relevant to the defendants’ motions to compel individual arbitration. No. C09-1392
21   JLR, 2011 WL 1213176, at *3 (W.D. Wash. Mar. 29, 2011) (“The burdens associated with
22   discovery in a putative class action are substantially greater than in an individual arbitration.”).
23   In Eric B. Fromer Chiropractic, Inc. v. New York Life Insurance & Annuity Corp., the plaintiff
24   acknowledged that no harm would come from a stay while the Supreme Court decided whether
25   a plaintiff who alleges a statutory violation but no concrete injury has standing (in Robins v.
26   Spokeo, Inc.) and whether a class action is mooted when the plaintiff receives an offer of
27   PLAINTIFF’S RESPONSE TO UNITED HEALTHCARE SERVICES
     INC.’S MOTION TO STAY PENDING THE U.S. SUPREME
     COURT’S DECISION IN BARR V. AMERICAN ASSOCIATION OF
     POLITICAL CONSULTANTS, OR, ALTERNATIVELY, TO DISMISS,             TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
     TRANSFER, OR STAY UNDER THE FIRST-TO-FILE RULE - 5                       Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-00175-JLR                                            TEL. 206.816.6603  FAX 206.319.5450
                                                                                  www.terrellmarshall.com
            Case 2:19-cv-00175-JLR Document 85 Filed 04/27/20 Page 11 of 20




 1   complete relief on his claim (in Gomez v. Campbell-Ewald Co.) because “[t]hese issues are
 2   squarely relevant to this case: Defendants have moved to dismiss this action on precisely these
 3   grounds. No. CV 15-04767-AB, 2015 WL 6579779, at *1 (C.D. Cal. Oct. 19, 2015). The stay
 4   in Lennartson v. Papa Murphy’s Holdings, Inc., was no different, since the Supreme Court’s
 5   decision in “Spokeo could simplify or complicate the class certification process” by limiting the
 6   class to those who were charged for the text messages. No. C15-5307 RBL, 2016 WL 51747, at
 7   *4-5 (W.D. Wash. Jan. 5, 2016).
 8          2.      United has not demonstrated hardship or inequity.
 9          Not only is there little chance of the Supreme Court’s ruling in Barr impacting this case,
10   United has not met its burden of demonstrating hardship or inequity absent a stay. While
11   United claims that proceeding with litigation would be inefficient, the Ninth Circuit has made
12   clear that “case management standing alone is not necessarily a sufficient ground to stay
13   proceedings.” Dependable Highway, 498 F.3d at 1066. United also argues generally that it will
14   have to devote resources to discovery and motion practice, but “being required to defend a suit,
15   without more, does not constitute a ‘clear case of hardship or inequity.’” Lockyer v. Mirant
16   Corp., 398 F.3d 1098, 1112 (9th Cir. 2005) (quoting Landis, 299 U.S. at 255); see also In re
17   Midland Credit, 2020 WL 1287732, at *4 (denying stay pending Barr where, among other
18   things, the “[d]efendants’ proffered evidence of wasted resources fails to place the discovery
19   work to be completed in the proper context of the discovery that has been ongoing for
20   months”); Hiemstra v. Credit One Bank, No. 2:16-cv-02437-JAM-EFB, 2017 WL 4124233, at
21   *2 (E.D. Cal. Sept. 15, 2017) (“costly discovery” alone does not demonstrate a compelling
22   need for imposing a stay); Montez v. Chase Home Fin. LLC, No. 11-cv-530 JLS, 2011 WL
23   2729445, at *1 (S.D. Cal. July 13, 2011) (stay not warranted in class action where defendant
24   complained of the “significant burden and expense of engaging in potentially broad-ranging
25   and expensive discovery”).
26

27   PLAINTIFF’S RESPONSE TO UNITED HEALTHCARE SERVICES
     INC.’S MOTION TO STAY PENDING THE U.S. SUPREME
     COURT’S DECISION IN BARR V. AMERICAN ASSOCIATION OF
     POLITICAL CONSULTANTS, OR, ALTERNATIVELY, TO DISMISS,           TERRELL MARSHALL LAW GROUP PLLC
                                                                           936 North 34th Street, Suite 300
     TRANSFER, OR STAY UNDER THE FIRST-TO-FILE RULE - 6                    Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-00175-JLR                                         TEL. 206.816.6603  FAX 206.319.5450
                                                                               www.terrellmarshall.com
            Case 2:19-cv-00175-JLR Document 85 Filed 04/27/20 Page 12 of 20




 1          The parties have also completed a substantial amount of fact and expert discovery and
 2   Plaintiff is poised to file his class certification motion on May 8. This case is therefore different
 3   than cases where no significant discovery and briefing has been completed. See Boger v. Citrix
 4   Systems, Inc., No. 8:19-cv-01234-PX, 2020 WL 1939702 (D. Md. Apr. 22, 2020); see also
 5   Boger, No. 8:19-cv-01234-PX (D. Md.), ECF Nos. 22-24 (motion to stay filed on March 18,
 6   2020, the day after Citrix answered the complaint); Seefeldt v. Entm’t Consulting Int’l, LLC,
 7   No. 4:19-cv-00188, 2020 WL 905844, at *3 (E.D. Mo. Feb. 25, 2020) (entering stay in “[a]
 8   (relatively) young case, at least from the standpoint of litigation efforts”). And while United is
 9   to be commended for the steps it is taking as a health care provider to address the COVID-19
10   pandemic, the Court denied the parties’ request to extend the case schedule because of
11   scheduling challenges arising from the pandemic. ECF No. 74. Plaintiff expects that, as a
12   Fortune 500 company, United has significant resources available to meet these new challenges
13   while continuing its ongoing business obligations. As he has before, Plaintiff will consider any
14   specific requests for extensions that United may require.2
15          There is, by contrast, much more than a “fair possibility” that a stay would harm
16   Plaintiff. Dependable Highway, 498 F.3d at 1066. Plaintiffs in civil cases have “an interest in
17   having their case resolved quickly.” Volkswagen Group of Am., Inc. v. Saul Chevrolet, Inc., No.
18   515-cv-00505-ODW (SPX), 2015 WL 5680317, at *4 (C.D. Cal. Sept. 25, 2015); Ontiveros v.
19   Zamora, No. CIV. S-08-567 LKK, 2013 WL 1785891, at *5 (E.D. Cal. Apr. 25, 2013)
20   (recognizing that “unduly delaying a plaintiff’s day in court constitutes a significant injury”).
21   The memories of relevant nonparties may fade and their evidence may be discarded,
22   prejudicing both Plaintiff and the absent class members, who may ultimately be called upon to
23

24   2
      United suggests that the amended class definitions will require more expanded discovery than
     has been completed so far but in fact Plaintiff narrowed the classes to people who received calls
25   made using the two dialers for which United has already produced call records. To the extent
     additional calls were placed using those dialers during the class period, United should have
26   supplemented its production regardless of whether Plaintiff amended his complaint or not.
27   PLAINTIFF’S RESPONSE TO UNITED HEALTHCARE SERVICES
     INC.’S MOTION TO STAY PENDING THE U.S. SUPREME
     COURT’S DECISION IN BARR V. AMERICAN ASSOCIATION OF
     POLITICAL CONSULTANTS, OR, ALTERNATIVELY, TO DISMISS,              TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
     TRANSFER, OR STAY UNDER THE FIRST-TO-FILE RULE - 7                       Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-00175-JLR                                            TEL. 206.816.6603  FAX 206.319.5450
                                                                                  www.terrellmarshall.com
              Case 2:19-cv-00175-JLR Document 85 Filed 04/27/20 Page 13 of 20




 1   submit proof to support their claims. See Kesler v. IKEA U.S., Inc., No. SACV-07-00568-JVS-
 2   RNBX, 2008 WL 11339118, at *1 (C.D. Cal. Jan. 2, 2008) (finding hardship because
 3   “employees and witnesses may disappear, memories may fade, and third party witnesses may
 4   dispose of documents that could prove critically important” (citation omitted)); Lathrop v. Uber
 5   Techs., Inc., No. 14-CV-05678-JST, 2016 WL 97511, at *4 (N.D. Cal. Jan. 8, 2016).
 6            Delay also would result in more class member contact information being outdated. See
 7   Garter v. Cnty. of San Diego, No. 15-cv-1868-MMA (NLS), 2017 WL 1365693, at *4 (S.D.
 8   Cal. Apr. 14, 2017); McKinley v. Grill, No. 17-2408-JPM-TMP, 2017 WL 7052145, at *2
 9   (W.D. Tenn. Aug. 11, 2017); see also Cabiness v. Educ. Fin. Sols., LLC, No. 16-CV-01109-
10   JST, 2017 WL 167678, at *3 (N.D. Cal. Jan. 17, 2017) (holding that a stay would prejudice
11   plaintiff as “the passage of time will make it more difficult to reach class members.”)
12            United argues that the stay will be short but there is no guarantee the Supreme Court
13   will rule this term, as United predicts, although the Court will hear argument by telephone on
14   May 6, 2020.3 This uncertainty alone presents a likelihood of harm to Plaintiff. See, e.g.,
15   Edwards v. Oportun, Inc., 193 F. Supp. 3d 1096, 1101 (N.D. Cal. 2016) (“Because there is no
16   certain way to determine when a ruling will be forthcoming … the Court concludes that there is
17   a ‘fair possibility of harm’ to Plaintiff”).
18            That Plaintiff previously stipulated to extend deadlines in this case does not support
19   United’s motion. Most of the extensions arose from United’s requests for more time. Plaintiff’s
20   willingness to reasonably accommodate these requests does not translate into a willingness to
21   submit to a stay of unknown length for a ruling that more likely than not will have no relevance
22   to this case. See ECF No. 6 (Plaintiff consented to United’s request for 30 additional days to
23   investigate and respond to his complaint); ECF No. 32 (Plaintiff consented to United’s request
24   to continue deadlines for the FRCP 26(f) conference, initial disclosures, and joint status report
25

26   3
         See https://www.supremecourt.gov/docket/docketfiles/html/public/19-631.html.
27   PLAINTIFF’S RESPONSE TO UNITED HEALTHCARE SERVICES
     INC.’S MOTION TO STAY PENDING THE U.S. SUPREME
     COURT’S DECISION IN BARR V. AMERICAN ASSOCIATION OF
     POLITICAL CONSULTANTS, OR, ALTERNATIVELY, TO DISMISS,             TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
     TRANSFER, OR STAY UNDER THE FIRST-TO-FILE RULE - 8                       Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-00175-JLR                                            TEL. 206.816.6603  FAX 206.319.5450
                                                                                  www.terrellmarshall.com
            Case 2:19-cv-00175-JLR Document 85 Filed 04/27/20 Page 14 of 20




 1   and discovery plan to allow United more time to respond to Plaintiff’s complaint); ECF No. 42
 2   (stipulation to amend scheduling order to build in time to complete ESI discovery and expert
 3   work); ECF No. 48 (stipulation to a 30-day extension of deadlines because United was delayed
 4   in completing production of calling data); ECF No. 50 (stipulation to extend deadlines to allow
 5   Plaintiff to depose United witnesses who were not available within the existing schedule and
 6   whose testimony was needed for Plaintiffs’ experts to complete their work).
 7          Nor is it relevant that the parties agreed to extend deadlines by a few months to explore
 8   possible resolution of the case. See ECF Nos. 69, 71. Pausing the expenditure of litigation costs
 9   while the parties attempt to settle is very different than subjecting the case to a stay of unknown
10   length while awaiting resolution of an issue in another case that will most likely have no impact
11   on this case at all. See Dependable Highway, 498 F.3d at 1067 (“the district court erred by
12   issuing a stay without any indication that would last only for a reasonable time”).
13   B.     The Court should not dismiss, transfer, or stay this case under the first-to-file rule
            because the first-filed case has been stayed for more than five years.
14
            The first-to-file rule applies “when a complaint involving the same parties and issues
15
     has already been filed in another district.” Alltrade, Inc. v. Uniweld Products, Inc., 946 F.2d
16
     622, 625 (9th Cir. 1991). The rule does not apply in this case because the parties are not the
17
     same. The first-filed case was brought on behalf of a class of “[a]ll persons within the United
18
     States who received any telephone call/s from Defendant or its agent/s and/or employee/s to
19
     said person’s cellular telephone made through the use of any automatic telephone dialing
20
     system or with an artificial or prerecorded voice within the four years prior to the filing of the
21
     Complaint.” Class Action Complaint for Damages ¶ 24, Matlock v. United HealthCare
22
     Services, Inc., Case No. 13-cv-2206 (E.D. Cal. Oct. 22, 2013), ECF No. 2.4 The proposed class
23
     in that case therefore includes persons who received the calls between October 22, 2009 and
24

25
     4
       United’s quotation of portions of the class definition tellingly omitted the reference to the
26
     class period. See Mtn (Dkt. No. 74) at 4.
27   PLAINTIFF’S RESPONSE TO UNITED HEALTHCARE SERVICES
     INC.’S MOTION TO STAY PENDING THE U.S. SUPREME
     COURT’S DECISION IN BARR V. AMERICAN ASSOCIATION OF
     POLITICAL CONSULTANTS, OR, ALTERNATIVELY, TO DISMISS,             TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
     TRANSFER, OR STAY UNDER THE FIRST-TO-FILE RULE - 9                       Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-00175-JLR                                            TEL. 206.816.6603  FAX 206.319.5450
                                                                                  www.terrellmarshall.com
            Case 2:19-cv-00175-JLR Document 85 Filed 04/27/20 Page 15 of 20




 1   October 22, 2013. Plaintiff brings his claims on behalf of classes of persons who received calls
 2   starting four years before he filed his complaint, or on January 9, 2015. Dkt. No. 80-2 ¶ 6.1.
 3   The proposed class in Matlock does not, as United asserts, encompass the proposed class in this
 4   case. The two do not even overlap. The first-filed rule therefore does not apply. This is not a
 5   case like Pars Equality Center v. Pompeo, where there was “significant overlap” among the
 6   classes in the three cases. No. C18-1122 JLR, 2018 WL 6523135, at *5-6 (W.D. Wash. Dec.
 7   12, 2018); see also id. at *5 (“a court should compare the putative classes … to determine
 8   whether the classes encompass at least some of the same individuals”).
 9          Even if the parties were the same, courts have discretion to disregard the first-to-file
10   doctrine “for reasons of equity.” Alltrade, 946 F.2d at 628. “In applying the first to file rule,
11   ‘courts are not bound by technicalities.’” Adoma v. Univ. of Phoenix, Inc.¸711 F. Supp. 2d
12   1142, 1149 (E.D. Cal. 2010) (quoting Church of Scientology of Cal. v. U.S. Dept. of Army, 611
13   F.2d 738, 750 (9th Cir. 1979)). Rather, “[t]he court’s discretion is broad.” Id. (noting that in
14   Alltrade, “the Ninth Circuit found that fairness considerations and equitable concerns could bar
15   the application of the rule”).
16          The equities do not favor a stay, transfer or dismissal. The first-filed case that United
17   identifies has been stayed since 2014. Memorandum and Order at 4, Matlock v. United
18   HealthCare Services, Inc., Case No. 13-cv-2206 (E.D. Cal. Mar. 30, 2014), ECF No. 27
19   (attached as Exhibit 3 to the Murray declaration). The Matlock court granted United’s motion
20   to stay pending guidance from the FCC on the meaning of “called party”—a motion United
21   also filed in this case and this Court denied, recognizing that “[t]he definition of ‘called party’
22   is not an issue of first impression among the federal courts; nor is it ‘a particularly complicated
23   issue’” and holding that “the court declines to run the risk of significantly postponing its
24   consideration of claims it is competent to adjudicate.” Dkt. No. 41 at 9-12 (citation omitted).
25   The Matlock court has repeatedly extended the stay over the years, most recently on October
26   29, 2019. See Murray Decl. Ex. 1 (Matlock docket), ECF Nos. 30, 34, 37, 46, 59. United filed
27   PLAINTIFF’S RESPONSE TO UNITED HEALTHCARE SERVICES
     INC.’S MOTION TO STAY PENDING THE U.S. SUPREME
     COURT’S DECISION IN BARR V. AMERICAN ASSOCIATION OF
     POLITICAL CONSULTANTS, OR, ALTERNATIVELY, TO DISMISS,              TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
     TRANSFER, OR STAY UNDER THE FIRST-TO-FILE RULE - 10                      Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-00175-JLR                                            TEL. 206.816.6603  FAX 206.319.5450
                                                                                  www.terrellmarshall.com
            Case 2:19-cv-00175-JLR Document 85 Filed 04/27/20 Page 16 of 20




 1   its motion to stay on January 22, 2014, three months after the case was filed. Id. at ECF No. 18.
 2   The only activity on the docket—other than the repeated extensions of the stay—is the
 3   plaintiff’s hastily-filed class certification motion, which the plaintiff requested the court defer
 4   ruling on until the parties had conducted discovery. Memorandum of Points and Authorities in
 5   Support of Plaintiff’s Motion for Class Certification at 1, Matlock, Case No. 13-cv-2206, ECF
 6   No. 8-1 (attached as Exhibit 2 to the Murray declaration). The Matlock court denied the motion
 7   for class certification when it entered the stay. Murray Decl., Ex. 3.
 8          United also identifies Humphrey v. United Healthcare Services, Inc., as an earlier-filed
 9   case, but Humphrey was transferred from the Northern District of Illinois to the Eastern District
10   of California in 2014, consolidated with Matlock, and then closed in 2017. Murray Decl., Ex. 4
11   (Humphrey docket) at ECF Nos. 35, 51, 54. As in Matlock, the plaintiff had requested leave to
12   file an early class certification motion that was soon “dismissed” without further briefing. Id. at
13   ECF Nos. 4, 8.
14          The Matlock and Humphrey dockets reveal that little progress, if any, was made in those
15   cases before they came to a screeching halt. In this case, by contrast, the parties have devoted
16   significant resources to discovery and expert work and are now on the verge of briefing class
17   certification. Plaintiff and his counsel served discovery requests and reviewed responsive
18   documents, met and conferred with United’s counsel about inadequate responses and call data
19   issues, took five depositions, worked with an expert to analyze the voluminous call data United
20   produced, served subpoenas on multiple third parties, successfully opposed United’s prior
21   motion to stay, served expert reports, and commenced work on class certification. Plaintiff has
22   responded to three sets of interrogatories and four sets of requests for production, produced
23   documents, and been deposed. The parties also prepared for and participated in a mediation,
24   which is continuing. Murray Decl. ¶¶ 2-5. The extent of the work the parties have completed in
25   this case is evident from United’s claim that it has incurred well over $1 million in fees and
26   costs defending this case. Dkt. No. 77 (Wong Decl.) ¶ 12.
27   PLAINTIFF’S RESPONSE TO UNITED HEALTHCARE SERVICES
     INC.’S MOTION TO STAY PENDING THE U.S. SUPREME
     COURT’S DECISION IN BARR V. AMERICAN ASSOCIATION OF
     POLITICAL CONSULTANTS, OR, ALTERNATIVELY, TO DISMISS,              TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
     TRANSFER, OR STAY UNDER THE FIRST-TO-FILE RULE - 11                      Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-00175-JLR                                            TEL. 206.816.6603  FAX 206.319.5450
                                                                                  www.terrellmarshall.com
            Case 2:19-cv-00175-JLR Document 85 Filed 04/27/20 Page 17 of 20




 1          It would be inequitable to dismiss, transfer or stay this case under the circumstances.
 2   See Adoma, 711 F. Supp. 2d at 1150 (finding that the equities tipped in favor of an exception to
 3   the first-to-file rule because, among other things, the first filed case “has not advanced even to
 4   certification”). It also smacks of bad faith and forum shopping for United to request dismissal
 5   or transfer of this case without informing the Court that the Matlock case has been stayed—on
 6   grounds that this Court rejected when United previously moved for a stay in this case—and the
 7   Humphrey case has been closed. Courts decline to apply the first-to-file rule on those grounds.
 8   See Allstate, 946 F.2d at 628.
 9                                        IV. CONCLUSION
10          United has not met its burden of establishing the need for a stay or for application of the
11   first-to-file rule. Plaintiff therefore requests that the Court deny United’s motion.
12          RESPECTFULLY SUBMITTED AND DATED this 27th day of April, 2020.
13
                                            TERRELL MARSHALL LAW GROUP PLLC
14
                                            By: /s/ Jennifer Rust Murray #36983
15                                              Beth E. Terrell, WSBA #26759
                                                Email: bterrell@terrellmarshall.com
16                                              Jennifer Rust Murray, WSBA #36983
                                                Email: jmurray@terrellmarshall.com
17
                                                Adrienne D. McEntee, WSBA #34061
18                                              Email: amcentee@terrellmarshall.com
                                                936 North 34th Street, Suite 300
19                                              Seattle, Washington 98103-8869
                                                Telephone: (206) 816-6603
20                                              Facsimile: (206) 319-5450
21

22

23

24

25

26

27   PLAINTIFF’S RESPONSE TO UNITED HEALTHCARE SERVICES
     INC.’S MOTION TO STAY PENDING THE U.S. SUPREME
     COURT’S DECISION IN BARR V. AMERICAN ASSOCIATION OF
     POLITICAL CONSULTANTS, OR, ALTERNATIVELY, TO DISMISS,             TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
     TRANSFER, OR STAY UNDER THE FIRST-TO-FILE RULE - 12                      Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-00175-JLR                                            TEL. 206.816.6603  FAX 206.319.5450
                                                                                  www.terrellmarshall.com
           Case 2:19-cv-00175-JLR Document 85 Filed 04/27/20 Page 18 of 20




                                          James A. Francis, Admitted Pro Hac Vice
 1
                                          Email: jfrancis@consumerlawfirm.com
 2                                        John Soumilas, Admitted Pro Hac Vice
                                          Email: jsoumilas@consumerlawfirm.com
 3                                        David A. Searles, Admitted Pro Hac Vice
                                          Email: dsearles@consumerlawfirm.com
 4                                        Jordan M. Sartell, Admitted Pro Hac Vice
                                          Email: jsartell@consumerlawfirm.com
 5
                                          FRANCIS MAILMAN SOUMILAS, P.C.
 6                                        1600 Market Street, 25th Floor
                                          Philadelphia, Pennsylvania 19103
 7                                        Telephone: (215) 735-8600
                                          Facsimile: (215) 940-8000
 8

 9                                        Jonathan Shub, Admitted Pro Hac Vice
                                          Email: jshub@kohnswift.com
10                                        Kevin Laukaitis, Admitted Pro Hac Vice
                                          Email: klaukaitis@kohnswift.com
11                                        Aarthi Manohar, Admitted Pro Hac Vice
                                          Email: amanohar@kohnswift.com
12                                        KOHN, SWIFT & GRAF, P.C.
13                                        1600 Market Street, Suite 2500
                                          Philadelphia, Pennsylvania 19103
14                                        Telephone: (215) 238-1700
                                          Facsimile: (215) 238-1968
15
                                      Attorneys for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27   PLAINTIFF’S RESPONSE TO UNITED HEALTHCARE SERVICES
     INC.’S MOTION TO STAY PENDING THE U.S. SUPREME
     COURT’S DECISION IN BARR V. AMERICAN ASSOCIATION OF
     POLITICAL CONSULTANTS, OR, ALTERNATIVELY, TO DISMISS,      TERRELL MARSHALL LAW GROUP PLLC
                                                                      936 North 34th Street, Suite 300
     TRANSFER, OR STAY UNDER THE FIRST-TO-FILE RULE - 13              Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-00175-JLR                                    TEL. 206.816.6603  FAX 206.319.5450
                                                                          www.terrellmarshall.com
            Case 2:19-cv-00175-JLR Document 85 Filed 04/27/20 Page 19 of 20




                                      CERTIFICATE OF SERVICE
 1

 2          I, Jennifer Rust Murray, hereby certify that on April 27, 2020, I electronically filed the
 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4   such filing to the following:
 5
                    Barbara J. Duffy, WSBA #18885
 6                  Email: duffyb@lanepowell.com
                    Erin M. Wilson, WSBA #42454
 7                  Email: wilsonem@lanepowell.com
                    LANE POWELL PC
 8                  1420 Fifth Avenue, Suite 4200
 9                  P.O. Box 91302
                    Seattle, Washington 98111-9402
10                  Telephone: (206) 223-7944
                    Facsimile: (206) 223-7107
11
                    Maxwell V. Pritt, Admitted Pro Hac Vice
12
                    Email: mpritt@bsfllp.com
13                  Email: jchavez@bsfllp.com
                    Email: cseki@bsfllp.com
14                  Email: tle@bsfllp.com
                    Quyen L. Ta, Admitted Pro Hac Vice
15                  Email: qta@bsfllp.com
                    Email: quyen-ta-1056@ecf.pacerpro.com
16
                    BOIES SCHILLER FLEXNER LLP
17                  44 Montgomery Street, 41st Floor
                    San Francisco, California 94104
18                  Telephone: (415) 293-6800
                    Facsimile: (415) 293-6899
19
                    Attorneys for Defendant
20

21

22

23

24

25

26

27   PLAINTIFF’S RESPONSE TO UNITED HEALTHCARE SERVICES
     INC.’S MOTION TO STAY PENDING THE U.S. SUPREME
     COURT’S DECISION IN BARR V. AMERICAN ASSOCIATION OF
     POLITICAL CONSULTANTS, OR, ALTERNATIVELY, TO DISMISS,            TERRELL MARSHALL LAW GROUP PLLC
                                                                            936 North 34th Street, Suite 300
     TRANSFER, OR STAY UNDER THE FIRST-TO-FILE RULE - 14                    Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-00175-JLR                                          TEL. 206.816.6603  FAX 206.319.5450
                                                                                www.terrellmarshall.com
           Case 2:19-cv-00175-JLR Document 85 Filed 04/27/20 Page 20 of 20




           DATED this 27th day of April, 2020.
 1

 2                                      TERRELL MARSHALL LAW GROUP PLLC

 3                                      By:     /s/ Jennifer Rust Murray, WSBA #36983
                                              Jennifer Rust Murray, WSBA #36983
 4                                            Email: jmurray@terrellmarshall.com
                                              936 North 34th Street, Suite 300
 5                                            Seattle, Washington 98103
 6                                            Telephone: (206) 816-6603
                                              Facsimile: (206) 319-5450
 7
                                        Attorneys for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   PLAINTIFF’S RESPONSE TO UNITED HEALTHCARE SERVICES
     INC.’S MOTION TO STAY PENDING THE U.S. SUPREME
     COURT’S DECISION IN BARR V. AMERICAN ASSOCIATION OF
     POLITICAL CONSULTANTS, OR, ALTERNATIVELY, TO DISMISS,        TERRELL MARSHALL LAW GROUP PLLC
                                                                        936 North 34th Street, Suite 300
     TRANSFER, OR STAY UNDER THE FIRST-TO-FILE RULE - 15                Seattle, Washington 98103-8869
     CASE NO. 2:19-CV-00175-JLR                                      TEL. 206.816.6603  FAX 206.319.5450
                                                                            www.terrellmarshall.com
